*503Concurring Opinion by
Cercone, J.:
I join in the majority opinion, but wish to add only these few words more. Under the facts of this case, if the court’s order had the effect of forever barring plaintiffs recovery under the allegedly effective insurance policy, I would think the order unnecessarily severe. The only demonstrable detriment to defendant caused by plaintiffs failure to strictly comply with the order’s 30 day limit was the razing of the burned remains of the buildings, at the command of the City of Philadelphia. However, the razing took place on July 11, 1974, during the period when the defendant had manifested no immediate intention of demanding strict compliance with the court order. Furthermore, plaintiff alleges without refute that it was not the owner of the premises, so that its giving defendant the right to inspect the land would have been a meaningless gesture. However, the Pennsylvania Rules of Civil Procedure, Rule 4019 permits the court to impose appropriate sanctions for failure to comply with an order entered under Rule 4009, and the inspection order was entered under Rule 4009. Since a judgment of non pros, does not have the effect of res judicata and is not a bar to a subsequent lawsuit on the same cause of action,1 the entry of the judgment of non pros, was appropriate under the facts of the instant case. The six-year statute of limitations for contract actions has not expired,2 so the court’s order does not finally determine the outcome of plaintiff’s case.
Hoffman, J., joins in this concurring opinion.

. 5 Standard Pennsylvania Practice §45 (1958).


. Act of March 27, 1713, 1 Sm. L. 76, §1, 12 P.S. §31 (1953).